internal_revenue_service appeals_office release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee d number tet fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reason s you are not operated exclusively for charitable purposes because you serve private rather than public interests in addition your earnings inure to the benefit of private individuals contributions to your organization are not deductible under sec_170 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition -for declaratory_judgment be filed under sec_7428 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication and or yh department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date march big_number taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter well announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate n los angeles st room los angeles ca phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely director eo examinations catalog number 34809f letter rev org legend form_886 a department of the treasury - internal_revenue_service name of taxpayer ein explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx state - state org - organization name city treasurer - treasurer foundation unit-4 hotel-1 through xx - date address - address city - county - county president - president secretary - secretary foundation - - hotel-1 through unit-1 through issue is the org org operated exclusively for exempt purposes under sec_1 c has the income and assets inured to the benefit the org’s officers is the org liable for excise_tax on taxable_expenditures under sec_4945 is the org liable for excise_tax on failure to distribute income under sec_4942 is the org liable for excise_tax on excess_business_holdings under sec_4943 facts articles of incorporation the organization was incorporated in the state of state on august 19xx the articles of incorporation state that the org is organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code and it is not organized for the private gain of any person the articles contain a dissolution clause stating that the assets property profits and net_income of this organization are irrevocably dedicated to charitable and educational_purposes within the meaning of sec_501 the article’s also contain a clause prohibiting inurement which states that no part of the net_earnings shall inure to the benefit of any incorporator director officer or member of the corporation and provide that the org will not engage in transactions that would subject it to excise_tax under chapter of the code including tax on undistributed_income acts of self-dealing excess_business_holdings or making taxable_expenditures which would adversely affect its exempt status form 886-a cev service_department of the treasury - internal revenue page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20kx december 20xx december 20xx form_1023 and determination_letter the org received its exemption_letter on march 19xx under sec_501 classified as private org according to irs records the org is classified as a non-operating private_foundation the form_1023 stated the org was formed for the purpose of distributing contributions received from president and his family and associates to other exempt_organizations which support environmental concerns and seek to educate the general_public about the relationship between mankind and the environmental a portion of the funds was to be distributed current with the remainder to be accumulated as an endowment base for future support of conservation oriented activities the org’s initial activity purportedly consisted of screening requests for contributions from exempt_organizations and making necessary investment decisions the form_1023 listed its officers and directors as follows president - president director treasurer - treasurer director secretary - secretary director additionally the form_1023 acknowledged that the officers above were also members of the board_of directors of the foundation disqualified persons the disqualified persons with respect to the org and foundation are president treasurer secretary officer director - officer director officer director the org provides the majority of the foundation fdn ’s support organization and activities form 886-a rev service_department of the treasury - internal revenue page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx in 20xx the org provided grants totaling dollar_figure to the foundation a related non- operating private_foundation it also provided dollar_figure in grants to various other charities the org did not engage in any direct charitable or educational activities during 20xx in 20xx and 20xx the org provided grants totaling dollar_figure and dollar_figure respectively to the fdn it also provided grants totaling approximately dollar_figure and dollar_figure to various other charities in 20xx and 20xx respectively the org did not engage in any direct charitable or educational activities during 20xx and 20xx the fdn’s activities include construction of an educational center in state and the operation of a botanical garden and related open space land in city state the physical address of the city property is address city state zip code the property was donated by the president corporation in the early 19xx’s it includes two parcels and consists of approximately and acres respectively the disqualified persons retain the right to use the property for personal_use in perpetuity the fdn’s botanical garden and property is immediately enclosed by the president treasurer president corporation' sec_40 acre property situs address and the secretary husband president corporation’ sec_33 acre property situs address the president treasurer’s and secretary husband’s retain control_over the fdn’s property in city state they converted structures on fdn’s property into vacation rentals which are used by secretary in her for-profit the inn additionally the disqualified persons control public access to the fdn’s property the county of county revoked the organization’s conditional use permit cup prohibiting it from advertising or being opened to the public in 20xx the cup similar to a business license permitted the organization to operate its facilities to the general_public the fdn stated that it has hundreds of visitors annually the fdn does not advertise its property and it is hidden from the public view note that similar botanical gardens in the southern state region have between big_number - big_number visitors annually city hotel in 20xx the president treasurer's purchased property located at address city state that consisted of an existing for-profit hotel named hotel-1 simultaneously the fdn purchased address city state for dollar_figure' consists of kk kk ' on april 20xx form 886-a rev service_department of the treasury - internal revenue page -3- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit yeat period ended december 20xx december 20xx december 20xx six units and consists of four units on february 20xx the fdn transferred the property to the org both and properties are used to operate hotel-2 hotel-2 a for-profit owned by the president treasurer on august 20xx the president treasurer’s prepared an application_for business tax identification_number they obtained a business license doing business as dba hotel-2 the provided business description was an ‘inn’ - accommodation food services and drinking etc the business started around september 20xx the application listed the principal business addresses pincite and address and owners as treasurer cfo owner president president the fdn renovated the property and transferred hotel-2’s business license to the org during the property donation the org currently holds the business license the org stated that there are no rental agreements lease agreements or ownership percentages or arrangements between the president treasurer and the org hotel-2 is advertised on www hotel-2 com currently ten units are available to reserve on-line address consists of four units unit-1 unit-2 unit-3 and unit-4 treasurer owns the remaining six units the website advertises the hotel’s physical address as address and mailing address as address hotel-2 is a commercial enterprise operated similar to an ordinary hotel the president treasurer have effective_control over this business through their ownership percentage and as controlling managers the org reservations for and are made on the website transactions are processed through a reservation management system which is subscribed under treasurer’s name all room revenues are deposited in treasurer’s hotel-2 account she subsequently issues checks from this account to the org for its portion of room revenue in 20xx the org received dollar_figure in room revenue hotel expenditures included house keeping cleaning laundry advertising comcast utilities property_tax commercial liability insurance etc totaling approximately dollar_figure in 20xx and dollar_figure in 20xx x k k per fdn’s 20xx form_990-pf capture of the website on archive org is dated may 20xx blog http blog hotel-2 com entry was dated december 20xx capture of the website on archive org is dated may 20xx blog http blog hotel-2 com entry was dated december 20xx form 886-a crev service_department of the treasury - internal revenue page -4- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit yeat period ended december 20xx december 20xx december 20xx form_990-pf year contributions gifts grants interest on savings and temp cash investment sec_4 dividends interest from securitie sec_5 gross rents 6a net gain loss from sale of assets securities stocks etc 6b gross_sales price total revenue other employees salaries wages legal fees accounting other prof fees interest taxes depreciation occupancy travel conferences and meeting sec_23 other expense sec_24 total operating and admin contribution gifts grants paid total expenses and disbursement sec_27 excess of revenue over expenses 20xx 20xx 20xx -0 the org expenditures included administrative hotel and expenses_incurred to maintain the investment properties kk kk kk from trust form 886-a rev service_department of the treasury - internal revenue page -5- form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx explanation of items org ein grants totaled 20xx 20xx 20xx fdn related other dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx o c o o o o o assets the org’s assets include average monthly cash balances state bank rabo investment county commerce bank of state loan schwab building address address lot address notes receivable ramos doyle k k dollar_figure icec boy balance roy balance eoy balance n o o sec_2 x o o o o o c o o o o form 886-avrev service_department of the treasury - internal revenue page -6- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx rivera dexter total dollar_figure q dollar_figure dollar_figure the forms 990-pf did not reveal the city hotel activity the forms 990-pf did not reveal the relationship between the org and the fdn part x minimum_investment_return part xi distributable_amount and part xii qualifying distributions were incomplete and incorrect for the 20xx and 20xx years the org provided negative responses by stating no to questions on part vii-b statements regarding activities for which form_4720 may be required line sec_1a asked during the year did the org pay or incur any amount to engage in the sale_or_exchange or leasing of property with a disqualified_person borrow money from lend money to or otherwise extend credit to or accept it from a disqualified_person furnish goods services or facilities to or accept them from a disqualified_person pay compensation to or pay or reimburse the expenses of a disqualified_person note answered yes in 20xx transfer any income or assets to a disqualified_person or make any of either available for the benefit or use of a disqualified_person item 5a sa during the year did the org pay or incur any amount to an organization other than a charitable etc organization described in sec_509 or or sec_4940 line 5a during the year did the org pay or incur any amount to provide for any purpose other than religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals the organization checked no to question sec_5a above in 20xx 20xx and 20xx the response for each of the years was no the correct answer was yes form 886-a crev service_department of the treasury - internal revenue page -7- schedule no or exhibit year period ended december 20xx december 20xx december 20xx form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org since fdn received grants from the org the fdn is not a sec_509 or organization as a result of the incorrect answer to item a the related questions in c were marked n a c asked if the answer is yes to a does the org claim exemption from the tax because it maintained expenditure_responsibility for the grant if yes attach a statement required by regulations sec_53_4945-5 the correct answer to a was yes rather than n a and a yes answer to a would have called for the attachment of the statement required no such statement was attached in any of the three returns part ix-a summary of direct charitable activities asked to list the org’s four largest direct charitable activities during the tax_year the org responded in an attached statement the org primarily supports one org the foundation this organization has two environmental education centers one of which is an educational and scientific institution that has a botanic garden specializing in mediterranean regions of the world part xv supplementary information regarding org managers asked b list any managers of the org who own or more of the stock of a corporation or an equally large portion of the ownership of a partnership or other entity of which the org has a or greater interest the org stated none for 20xx 20xx 20xx law sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a rev service_department of the treasury - internal revenue page -8- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit yeat period ended december 20xx december 20xx december 20xx sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization cases better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes 93_tc_596 t c no holds that manning association inc is not exempt from tax under sec_501 of the code as an organization operated exclusively for educational_purposes notwithstanding the existence of truly educational_purposes based largely upon a historic manning homestead and historic artifacts the association's operations were also conducted for the benefit of members of the manning family a nonexempt purpose that is found to be substantial in nature 326_us_279 there is no 10-percent safe_harbor of nonexempt activities within which an organization may conduct its affairs without running afoul of the disqualifying test of better business bureau contrary to petitioner's position no such safe_harbor_rule was established by 81_tc_958 and in any event the record fails to establish that the manning association's activities in fact came within any such arbitrary percentage limitation form 886-a cev service_department of the treasury - internal revenue page -9- form_8 a department of the treasury - internal_revenue_service name of ‘taxpayer ein explanation of items org schedule no or exhibit year period ended december 20x x december 20xx december 20xx benedict ginsberg and adele w 46_tc_47 holds that petitioners contributed money to a corporation organized to conduct the dredging of certain waterways the corporation was organized and operated primarily for the benefit of those persons owning property adjacent to the waterways dredged rather than for public or charitable purposes so that contributions to it are not deductible under sec_170 l r c 92_tc_1053 petitioner taxpayer academy sought a declaratory_judgment under u s c s sec_7428 that it was exempt from federal income_taxation under u s c s sec_501 as an organization meeting the requirements of u s c s sec_501 the court found in favor of respondent commissioner of internal revenue holding that petitioner was nonexempt under u s c s sec_501 the court found that petitioner cited no compelling authority in support of its contention that nonincidental benefits must be controllable by the organization moreover the court found that the administrative record supported respondent's contention that petitioner was formed with a substantial purpose to train campaign professionals for service in republican entities and campaigns the court held that petitioner failed to persuade the court that this was not the case the court found that secondary benefits that advanced a substantial purpose could not be construed as incidental to petitioner's exempt educational purpose the case further states that when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 income_tax regs this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes the organization be shown to benefit john e 99_tc_67 the court found that the taxpayer made numerous grants to organizations that were not tax-exempt that he did not exercise expenditure_responsibility under sec_4945 over grants made and that he made grants to friends and relatives for personal purposes such as travel the payment of medical bills or to avoid eviction consequently these were taxable_expenditures for which form 886-a fev service_department of the treasury - internal revenue page -10- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx deficiencies and penalties could be assessed the court further found that the violations were both knowing and willful 93_tc_35 petitioner a private_foundation made grants to two other private_foundations all three of which had been established by the same person to promote his interest and concern about animals and nonhuman primates some of the same officers and trustees held similar positions in all three foundations held on the facts of this case petitioner is subject_to the excise_tax on taxable_expenditures imposed by sec_4945 of the internal_revenue_code since its contributions to the other two foundations during were taxable_expenditures within sec_4945 by reason of its failure to exercise expenditure_responsibility with respect to such contributions within any one of the three requirements of sec_4945 as implemented particularly by sec_53_4945-5 c and d private_foundation_excise_tax regs revrul_75_286 states that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as ‘well as enhancing the members’ property rights will not qualify for exemption under sec_501 revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation did not operate a charitable program commensurate in scope with its financial resources rather the foundation was only able to carry out minimal charitable activities the ruling stated that the foundation was operated for a substantial non- exempt_purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under il r c sec_501 revrul_70_186 distinguished states that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code revrul_78_85 distinguished states that a nonprofit organization with membership open to the general_public that was formed by residents of a city to help preserve beautify and maintain a public park located in the city and whose support is derived from membership dues and contributions from the general form 886-a cev service_department of the treasury - internal revenue page -11- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx public is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code revrul_75_286 distinguished in determining the effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued revproc_2007_52 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented revproc_2007_52 2007_30_irb_222 sec_4946 sec_4946 of the code defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above the definition includes a corporation of which the persons described ante own more than percent of the total combined voting power in addition it includes a_trust or estate in which persons described above hold more than percent of the beneficial_interest sec_4946 of the code defines the term foundation_manager as including an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 of the code states that the term a member_of_the_family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person sec_53_4941_d_-1 definition of self-dealing a in general - for purposes or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is of sec_4941 the term self-dealing means any direct form 886-a rev service_department of the treasury - internal revenue page -12- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx immaterial whether the transaction results in a benefit or a detriment to the private_foundation sec_4941 self-dealing - d in general -for purposes of this section the term self-dealing means any direct or indirect - d c furnishing of goods services or facilities between a private_foundation and a disqualified_person d e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 - a initial tax -there is hereby imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_53_4942_a_-3 qualifying distributions defined a in general distributions generally -for purposes of sec_4942 and the regulations thereunder the amount of a qualifying_distribution of property as defined in subparagraph of this paragraph is the fair_market_value of such property as of the date such qualifying_distribution is made the amount of an organization's qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting described in sec_466 definition -the term qualifying_distribution means - i any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or form 886-a ev service_department of the treasury - internal revenue page -13- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx more purposes described in sec_170 or b other than any contribution to a a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in paragraph c of this section or b an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section control -for purposes of subparagraph i b of this paragraph an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any of such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable control of a donee organization is determined without regard to any conditions imposed upon the donee as part of the distribution or any other restrictions accompanying the distribution as to the manner in which the distribution is to be used unless such conditions or restrictions are described in paragraph a of sec_1_507-2 of this chapter income_tax regulations in general it is the donee not the distribution which must be controlled by the distributing private_foundation for the provisions of subparagraph i b of this paragraph to apply thus the furnishing of support to an organization and the consequent imposition of budgetary procedures upon that organization with respect to such support shall not in itself be treated as subjecting that organization to the distributing foundation's control within the meaning of this subparagraph such budgetary procedures include expenditure_responsibility requirements under sec_4945 the controlled organization need not be a private_foundation it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization a initial tax - a imposition -there is hereby imposed on the excess_business_holdings of any private founation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings a special rules -the tax imposed by paragraph - a a shall be imposed on the last day of the taxable_year but form 886-a cev service_department of the treasury - internal revenue page -14- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx a b with respect to the private foundation's holdings in any business_enterprise shall be determined as of that day during the taxable_year when the foundation's excess holdings in such enterprise were the greatest b additional tax -in any case in which an initial tax is imposed under subsection a with respect to the holdings of a private_foundation in any business_enterprise if at the close of the taxable_period with respect to such holdings the foundation still has excess_business_holdings in such enterprise there is hereby imposed a tax equal to percent of such excess_business_holdings c excess_business_holdings -for purposes of this section - c in general -the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings c permitted holdings in a corporation - c a in general -the permitted holdings of any private_foundation in an incorporated business_enterprise are - c a i percent of the voting_stock reduced by c a ii the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private foundaion shall also be treated as permitted holdings c permitted holdings in partnerships etc -the permitted holdings of a private_foundation in any business_enterprise which is not incorporated shall be determined under regulations prescribed by the secretary such regulations shall be consistent in principle with paragraphs and except that - c a in the case of a partnership or joint_venture profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock form 886-a rrev service_department of the treasury - internal revenue page -15- form_8 a department of the treasury - internal_revenue_service name of taxpayer ein explanation of items org schedule no or exhibit year period ended december 20x x december 20xx december 20xx c b in the case of a proprietorship there shall be no permitted holdings and c c in any other case beneficial_interest shall be substituted for voting_stock c year period to dispose_of gifts bequests etc -except as provided in paragraph if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have - c a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings or c b an increase in excess_business_holdings in such enterprise determined without regard to subparagraph a subparagraph a shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation sec_53_4943-2 imposition of tax_on_excess_business_holdings of private_foundations a imposition of initial tax in general i initial tax - sec_4943 imposes an initial excise_tax the initial tax on the excess_business_holdings of a private_foundation for each taxable_year of the foundation which ends during the taxable_period defined in sec_4943 the amount of such tax is equal to percent of the total value of all the private_foundation's_excess_business_holdings in each of its business enterprises in determining the value of the excess_business_holdings of the foundation subject_to tax under sec_4943 the rules set forth in sec_20_2031-1 through _20 of this chapter estate_tax regulations shall apply form 886-a rev service_department of the treasury - internal revenue page -16- form_8 a department of the treasury - internal_revenue_service name of taxpayer ein explanation of items org schedule no or exhibit year period ended december 20xx december 20xx december 20xx ii disposition of certain excess_business_holdings within ninety days -in any case in which a private_foundation acquires excess_business_holdings other than as a result of a purchase by the foundation the foundation shall not be subject_to the taxes imposed by sec_4943 but only if it disposes of an amount of its holdings so that it no longer has such excess_business_holdings within days from the date on which it knows or has reason to know of the event which caused it to have such excess_business_holdings similarly a private_foundation shall not be subject_to the taxes imposed by sec_4943 because of its purchase of holdings where it did not know or have reason to know of prior acquisitions by disqualified persons but only if the foundation disposes of its excess holdings within the 90-day period described previously and its purchase would not have created excess business holding but for such prior acquisitions by disqualified persons in determining whether for purposes of this ii the foundation has disposed of such excess_business_holdings during such 90-day period any disposition of holdings by a disqualified_person during such period shall be disregarded sec_53_4943-2 v foundation knowledge of acquisitions made by disqualified persons a for purposes of paragraph a ii of this section whether a private_foundation will be treated as knowing or having reason to know of the acquisition of holdings by a disqualified_person will depend on the facts and circumstances of each case factors which will be considered relevant to a determination that a private_foundation did not know or had no reason to know of an acquisition are the fact that it did not discover acquisitions made by disqualified persons through the use of procedures reasonably calculated to discover such holdings the diversity of foundation holdings and the existence of large numbers of disqualified persons who have little or no contact with the foundation or its managers sec_53_4943-3 determination of excess_business_holdings c permitted holdings in an unincorporated business_enterprise in general -the permitted holdings of a private_foundation in any business_enterprise which is not incorporated shall subject_to the provisions of subparagraphs and of this paragraph be determined under the principles of paragraph b of this section form 886-a rev service_department of the treasury - internal revenue page -17- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx limited partnership or joint_venture -in the case of a partnership including a partnership or joint_venture the terms profits interest and capital interest shall be substituted for voting_stock and nonvoting_stock respectively wherever those terms appear in paragraph b of this section the interest in profits of such foundation or such disqualified_person shall be determined in the same manner as its distributive_share of partnership taxable_income see sec_704 relating to the determination of the distributive_share by the income or loss ratio and the regulations thereunder in the absence of a provision in the partnership_agreement the capital interest of such foundation or such disqualified_person in a partnership shall be determined on the basis of its interest in the assets of the partnership which would be distributable to such foundation or such disqualified_person upon its withdrawal from the partnership or upon liquidation of the partnership whichever is the greater sole_proprietorship -for purposes of sec_4943 a private_foundation shall have no permitted holdings in a sole_proprietorship in the case of a transfer by a private_foundation of a portion of a sole_proprietorship see paragraph c of this section relating to permitted holdings in partners sec_53_4943-3 trusts and other unincorporated business enterprises i in general -in the case of any unincorporated business_enterprise which is not described in paragraph c or of this section the term beneficial_interest shall be substituted for voting_stock wherever the term appears in paragraph b of this section any and all references to nonvoting_stock in paragraph b of this section shall be inapplicable with respect to any unincorporated business_enterprise described in this subparagraph ii trusts -for purposes of sec_4943 the beneficial_interest of a private_foundation or any disqualified_person in a_trust shall be the beneficial remainder_interest of such foundation or person determined as provided in paragraph b of sec_53_4943-8 iii other unincorporated business enterprises -for purposes of sec_4943 the beneficial_interest of a private_foundation or any disqualified_person in an unincorporated business_enterprise other than a_trust or an enterprise described in paragraph c or of this section includes any right to receive a portion of distributions of profits of such enterprise and if the portion of distributions is not fixed by an agreement among the participants any right to receive a portion of the assets if form 886-a crev service_department of the treasury - internal revenue page -18- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx any upon liquidation of the enterprise except as a creditor or employee for purposes of this subparagraph a right to receive distributions of profits includes a right to receive any amount from such profits other than as a creditor or employee whether as a sum certain or as a portion of profits realized by the enterprise where there is no agreement fixing the rights of the participants in such enterprise the interest of such foundation or such disqualified_person in such enterprise shall be determined by dividing the amount of all equity investments or contributions to the capital of the enterprise made or obligated to be made by such foundation or such disqualified_person by the amount of all equity investments or contributions to capital made or obligated to be made by all participants in the enterprise sec_53_4943-3 examples example f a private_foundation is a partner in p partnership in addition a and b the only disqualified persons with respect to f are partners in p the partnership_agreement of p contains no provisions regarding the sharing of profits by and the respective capital interests of the partners i assume that under sec_704 f's distributive_share of p taxable_income is determined to be percent in addition assume that under such section a and b are determined to have a 4-percent distributive_share each of p taxable_income accordingly f holds a 20-percent profits interest in p and a and b hold an 8-percent profits interest in p assuming that the provisions of sec_4943 do not apply the permitted holdings of f in p are percent of the profits interest in p determined by subtracting the percentage of the profits interest held by a and b in p ie percent from percent percent - percent percent f therefore holds a percentage of the profits interest in p in excess of the percentage permitted by sec_53_4943-3 the excess_business_holdings of f in p are a percentage of the profits interest in p equivalent to such excess percentage or percent of the profits interest in p determined by subtracting the permitted holdings of f in p percentage of the profits interest held by f in p percent percent ie percent percent - ie percent from the sec_53_4943-10 - business_enterprise definition a in general except as provided in paragraph b or c of this section under sec_4943 the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which form 886-a crev service_department of the treasury - internal revenue page -19- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx constitutes an unrelated_trade_or_business under sec_513 for purposes of the preceding sentence where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from the classification of a business_enterprise merely because it does not result in a profit sec_20_2031-3 valuation of interests in businesses the fair_market_value of any interest of a decedent in a business whether a partnership or a proprietorship is the net amount which a willing purchaser whether an individual or a corporation would pay for the interest to a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts the net value is determined on the basis of all relevant factors including - a a fair appraisal as of the applicable_valuation_date of all the assets of the business tangible and intangible including good will b the demonstrated earning capacity of the business and c the other factors set forth in paragraphs f and h of sec_20_2031-2 relating to the valuation of corporate stock to the extent applicable special attention should be given to determining an adequate value of the good will of the business in all cases in which the decedent has not agreed for an adequate_and_full_consideration in money_or_money's_worth that his interest passes at his death to for example his surviving partner or partners complete financial and other data upon which the valuation is based should be submitted with the return including copies of reports of examinations of the business made by accountants engineers or any technical experts as of or near the applicable_valuation_date see sec_2701 and the regulations at sec_25 of this chapter for special rules for valuing the transfer of an interest in a partnership and for the treatment of unpaid qualified payments at the death of the transferor or an applicable_family_member see sec_2703 and the regulations at sec_25 of this chapter for special rules involving options and agreements including contracts to purchase entered into or substantially_modified after date see sec_2704 and the regulations at sec_25_2704-2 of this chapter for special valuation rules involving certain restrictions on liquidation rights created after date reg sec_20_2031-3 d amended by t d form 886-a rev service_department of the treasury - internal revenue page -20- form_8 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx sec_53_4943-3 determination of excess_business_holdings ii effective_control defined -for purposes of this subparagraph the term effective_control means the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a business_enterprise whether through the ownership of voting_stock the use of voting trusts or contractual arrangements or otherwise it is the reality of control which is decisive and not its form or the means by which it is exercisable thus where a minority interest held by individuals who are not disqualified persons has historically elected the majority of a corporation's directors effective_control is in the hands of those individuals sec_53_4943-6 five-year period to dispose_of gifts bequests etc acquisitions that are not purchases - sec_4943 does not apply if a change in holdings in a business_enterprise is the result of a purchase by the private_foundation or a disqualified_person for purposes of subparagraph a of this paragraph the term ourchase shall not include any acquisition by gift devise bequest legacy or intestate_succession paragraph d of this section provides rules for the treatment of increases in holdings received in a readjustment as defined in sec_53_4943-7 sec_53_4943-6 c exceptions sec_4943 and this section shall not apply to any transfer of holdings in a business_enterprise by one private_foundation to another private_foundation which is related to the first foundation within the meaning of sec_4946 sec_4946 definitions and special rules a h only for purposes of sec_4943 a private_foundation - a h i which is effectively controlled directly or indirectly by the same person or persons who contro the private_foundation in question or a h ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question form 886-a rev service_department of the treasury - internal revenue page -21- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx sec_53_4943-9 business holdings certain periods a taxable_period in general -for purposes of sec_4943 the term taxable_period means with respect to any excess_business_holdings of a private_foundation in a business_enterprise the period beginning with the first day on which there are such excess_business_holdings and ending on the earliest of i the date of mailing of a notice_of_deficiency under sec_6212 with respect to the tax imposed on the holdings by sec_4943 ii the date on which the excess is eliminated or iii the date on which the tax imposed by sec_4943 is assessed for example m a private_foundation first has excess_business_holdings in x a corporation on date a notice_of_deficiency is mailed under sec_6212 to m on date with respect to m's excess_business_holdings in x the taxable_period begins on date and ends on date special rule -where a notice_of_deficiency referred to in subparagraph i of this paragraph is not mailed because there is a waiver of the restrictions on assessment and collection of a deficiency or because the deficiency is paid the date of filing of the waiver or the date of such payment respectively shall be treated as the end of the taxable_period suspension of taxable_period for days -in any case in which a private_foundation has excess_business_holdings solely because of the acquisition of an interest in a business_enterprise to which paragraph a ii or iii of link applies the taxable_period described in paragraph a of this section shall be suspended for the 90-day period as extended starting with the date on which the foundation knows or has reason to know of the acquisition provided that at the end of such period the foundation has disposed of such excess holdings b cross reference -for rules relating to taxable events that are corrected within the correction_period defined in sec_4963 see sec_4961 and the regulations thereunder form 886-a rev service_department of the treasury - internal revenue page -22- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20x x december 20xx c correction -for purposes of sec_4943 correction shall be considered as made when no interest in the enterprise held by the foundation is classified as an excess business holding under sec_4943 in any case where the private_foundation has excess_business_holdings which are constructively held for it under sec_4943 correction shall be considered made when either a corporation partnership estate_or_trust in which holdings in such enterprise are constructively held for the foundation or a disqualified_person the foundation itself or a disqualified_person disposes of a sufficient interest in the enterprise so that no interest in the enterprise held by the foundation is classified as excess_business_holdings under sec_4943 reg sec_53_4943-9 t d amended by t d sec_4945 - sec_4945 - there is hereby imposed on each taxable_expenditure as defined in subsection d a tax equal to percent of the amount thereof the tax imposed by this paragraph shall be paid_by the private_foundation additional taxes - sec_4945 on the foundation in any case in which an initial tax is imposed by subsection a on a taxable_expenditure and such expenditure is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the amount of the expenditure the tax imposed by this paragraph shall be paid_by the private_foundation sec_4945 taxable_expenditure - for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation - sec_4945 as a grant to an organization unless - d a such organization - d a i is described in paragraph or of sec_509 sec_4945 is an organization described in sec_509 other than an organization described in clause i or ii of sec_4942 or form 886-a crev service_department of the treasury - internal revenue page -23- schedule no or exhibit year period ended december 20xx december 20xx december 20xx form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org d a iii is an exempt_operating_foundation as defined in sec_4940 or d b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 for any purpose other than one specified in sec_170 sec_170 charitable_contribution defined - for purposes of this section the term charitable_contribution means a contribution or gift to or for_the_use_of sec_170 a corporation trust or community chest fund or foundation - sec_170 - organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_170 no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4945 expenditure_responsibility -the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures - h to see that the grant is spent solely for the purpose for which made h to obtain full and complete reports from the grantee on how the funds are spent and h to make full and detailed reports with respect to such expenditures to the secretary sec_4945 other definitions -for purposes of this section - sec_4945 correction -the terms correction and correct mean with respect to any taxable_expenditure a recovering part or all of the expenditure to the extent recovery is possible and where full recovery is not possible such additional corrective action as is prescribed by the secretary by regulations or b in the case of a failure to comply with subsection h or h obtaining or making the report in question form 886-a rev service_department of the treasury - internal revenue page -24- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx sec_4945 taxable_period -the term taxable_period means with respect to any taxable_expenditure the period beginning with the date on which the taxable_expenditure occurs and ending on the earlier of - sec_4945 the date of mailing of a notice_of_deficiency with respect to the tax imposed by subsection a under sec_6212 or sec_4945 the date on which tax imposed by subsection a is assessed treasury regulations sec_53_4945-5 grants to organizations a grants to nonpublic organizations in general -under sec_4945 the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 however the granting foundation does not have to exercise expenditure_responsibility with respect to amounts granted to organizations described in sec_4945 grants described -for a description of the term grants see sec_53_4945-4 sec_509 and organizations -see sec_508 and the regulations thereunder for rules relating to when a grantor may rely on a potential grantee's characterization of its status as set forth in the notice described in sec_508 b expenditure_responsibility in general -a private_foundation is not an insurer of the activity of the organization to which it makes a grant thus satisfaction of the requirements of sec_4945 and h and of subparagraph or of this paragraph will ordinarily mean the grantor foundation will not have violated sec_4945 or a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures - form 886-a rev service_department of the treasury - internal revenue page -25- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx org i to see that the grant is spent solely for the purpose for which made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner in cases in which pursuant to paragraph a of this section a grant is considered made to a secondary grantee rather than the primary grantee the grantor foundation 's obligation to obtain reports from the grantee pursuant to sec_4945 and this section will be satisfied if appropriate reports are obtained from the secondary grantee for rules relating to expenditure_responsibility with respect to transfers of assets described in sec_507 see sec_507 and the regulations thereunder pre-grant inquiry i before making a grant to an organization with respect to which expenditure_responsibility must be exercised under this section a private_foundation should conduct a limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes the inquiry should concern itself with matters such as a the identity prior history and experience if any of the grantee organization and its managers and b any knowledge which the private_foundation has based on prior experience or otherwise of or other information which is readily available concerning the management activities and practices of the grantee organization the scope of the inquiry might be expected to vary from case to case depending upon the size and purpose of the grant the period over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes for example if the grantee has made proper use of all prior grants to it by the grantor and filed the required reports substantiating such use no further pre-grant inquiry will ordinarily be necessary similarly in the case of an organization such as a_trust described in sec_4947 which is required by the terms of its governing instrument to make payments to a specified organization_exempt_from_taxation under sec_501 a less extensive pre-grant inquiry is required than in the case of a private_foundation possessing discretion with respect to the distribution of funds department of the treasury - internal revenue form 886-a ev service page -26- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx terms of grants -except as provided in subparagraph of this paragraph in order to meet the expenditure_responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee - i to repay any portion of the amount granted which is not used for the purposes of the grant ii to submit full and complete annual reports on the matter in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section iii to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and iv not to use any of the funds - a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment for the purchase of capital equipment or for general support provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 terms of program-related investments -in order to meet the expenditure_responsibility requirements of sec_4945 with regard to the making of a program- related investment as defined in sec_4944 and the regulations thereunder a private_foundation must require that each such investment with respect to which form 886-a cev service_department of the treasury - internal revenue page -27- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx _ december 20xx december 20xx expenditure_responsibility must be exercised under sec_4945 and h and this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the recipient organization such commitment must specify the purpose of the investment and must include an agreement by the organization - i to use all the funds received from the private_foundation as determined under paragraph c of this section only for the purposes of the investment and to repay any portion not used for such purposes provided that with respect to equity investments such repayment shall be made only to the extent permitted by applicable law concerning distributions to holders of equity interests ii at least once a year during the existence of the program-related_investment to submit full and complete financial reports of the type ordinarily required by commercial investors under similar circumstances and a statement that it has complied with the terms of the investment iii to maintain books_and_records adequate to provide information ordinarily required by commercial investors under similar circumstances and to make such books_and_records available to the private_foundation at reasonable times and iv not to use any of the funds - a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 or c with respect to any recipient which is a private_foundation as defined in sec_509 to make any grant which does not comply with the requirements of sec_4945 or expenditure_responsibility with respect to certain transfers of assets described in sec_507 i transfers of assets described in sec_507 -for rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 see link a link a ii and a form 886-a jev service_department of the treasury - internal revenue page -28- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx ii certain other transfers of assets -for rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to certain other transfers of assets described in link b see link b of this chapter restrictions on grants other than program-related investments to organizations not described in sec_501 -for other restrictions on certain grants other than program-related investments to organizations which are not described in sec_501 see link c c reports from grantees in general -in the case of grants described in sec_4945 except as provided in subparagraph of this paragraph the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made the grantee shall make such reports as of the end of its annual_accounting_period within which the grant or any portion thereof is received and all such subsequent periods until the grant funds are expended in full or the grant is otherwise terminated such reports shall be furnished to the grantor within a reasonable period of time after the close of the annual_accounting_period of the grantee for which such reports are made within a reasonable period of time after the close of its annual_accounting_period during which the use of the grant funds is completed the grantee must make a final report with respect to all expenditures made from such funds including salaries travel and supplies and indicating the progress made toward the goals of the grant the grantor need not conduct any independent verification of such reports unless it has reason to doubt their accuracy or reliability capital endowment grants to exempt_private_foundation s -if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years only if reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in it is form 886-a cev service_department of the treasury - internal revenue page -29- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx liability for tax under sec_4945 the grantor may then allow such reports to be discontinued grantees’ accounting and record-keeping procedures i a private_foundation grantee exempt from taxation under sec_501 or the recipient of a program-related_investment need not segregate grant funds physically nor separately account for such funds on its books unless the grantor requires such treatment of the grant funds if such a grantee neither physically segregates grant funds nor establishes separate_accounts on its books grants received within a given taxable_year beginning after date shall be deemed for purposes of sec_4945 to be expended before grants received in a succeeding taxable_year in such case expenditures of grants received within any such taxable_year shall be prorated among all such grants in accounting for grant expenditures private_foundation s may make the necessary computations on a cumulative annual basis or where appropriate as of the date for which the computations are made the rules set forth in the preceding three sentences shall apply to the extent they are consistent with the available records of the grantee and with the grantee's treatment of qualifying distributions under sec_4942 and the regulations thereunder the records of expenditures as well as copies of the reports submitted to the grantor must be kept for at least years after completion of the use of the grant funds ii for rules relating to accounting and record-keeping requirements for grantees other than those described in subdivision i of this subparagraph see link b and link c reliance on information supplied by grantee -a private_foundation exercising expenditure_responsibility with respect to its grants may rely on adequate_records or other_sufficient_evidence supplied by the grantee organization such as a statement by an appropriate officer director or trustee of such grantee organization showing to the extent applicable the information which the grantor must report to the internal_revenue_service in accordance with paragraph d of this section d reporting to internal_revenue_service by grantor in general -to satisfy the report-making requirements of sec_4945 a granting foundation must provide the required information on its annual information - return required to be filed by sec_6033 for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 such information must also be provided on such form 886-a rev service_department of the treasury - internal revenue page -30- form_8 a _ name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx return with respect to each grant subject_to such requirements upon which any amount or any report is outstanding at any time during the taxable_year however with respect to any grant made for endowment or other capital purposes the grantor must provide the required information only for any taxable_year for which the grantor must require a report from the grantee under paragraph c of this section the requirements of this subparagraph with respect to any grant may be satisfied by submission with the foundation 's information_return of a report received from the grantee if the information required by subparagraph of this paragraph is contained in such report contents of report -the report required by this paragraph shall include the following information i the name and address of the grantee ii the date and amount of the grant iii the purpose of the grant iv the amounts expended by the grantee based upon the most recent report received from the grantee v whether the grantee has diverted any portion of the funds or the income therefrom in the case of an endowment grant from the purpose of the grant to the knowledge of the grantor vi the dates of any reports received from the grantee and vii the date and results of any verification of the grantee's reports undertaken pursuant to and to the extent required under paragraph c of this section by the grantor or by others at the direction of the grantor record-keeping requirements -in addition to the information included on the information_return a granting foundation shall make available to the internal_revenue_service at the foundation 's principal office each of the following items i a copy of the agreement covering each expenditure_responsibility grant made during the taxable_year ii a copy of each report received during the taxable_year from each grantee on any expenditure_responsibility grant and form 886-a rev service_department of the treasury - internal revenue page -31- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items ein ‘org schedule no or exhibit year period ended december 20xx december 20xx december 20xx iii a copy of each report made by the grantor's personnel or independent auditors of any audits or other investigations made during the taxable_year with respect to any expenditure_responsibility grant reports received after the close of grantor's accounting year -data contained in reports required by this paragraph which reports are received by a private_foundation after the close of its accounting year but before the due_date of its information_return for that year need not be reported on such return but may be reported on the grantor's information_return for the year in which such reports are received from the grantee e violations of expenditure_responsibility requirements diversions by grantee i any diversion of grant funds including the income therefrom in the case of an endowment grant by the grantee to any use not in furtherance of a purpose specified in the grant may result in the diverted portion of such grant being treated as a taxable_expenditure of the grantor under sec_4945 however for purposes of this section the fact that a grantee does not use any portion of the grant funds as indicated in the original budget projection shall not be treated as a diversion if the use to which the funds are committed is consistent with the purpose of the grant as stated in the grant agreement and does not result in a violation of the terms of such agreement required to be included by paragraph b or b of this section ii in any event a grantor will not be treated as having made a taxable_expenditure under sec_4945 solely by reason of a diversion by the grantee if the grantor has complied with subdivision iii a and b or iv a and of this subparagraph whichever is applicable iii in cases in which the grantor foundation determines that any part of a grant has been used for improper purposes and the grantee has not previously diverted grant funds the foundation will not be treated as having made a taxable_expenditure solely by reason of the diversion so long as the foundation - a is taking all reasonable and appropriate steps either to recover the grant funds or to insure the restoration of the diverted funds and the dedication consistent with the requirements of b and of this subdivision of the other grant funds held by the grantee to the purposes being financed by the grant and form 886-a rev service_department of the treasury - internal revenue page -32- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx b withholds any further payments to the grantee after the grantor becomes aware that a diversion may have taken place hereinafter referred to as further payments until it has - received the grantee's assurances that future diversions will not occur and required the grantee to take extraordinary precautions to prevent future diversions from occurring lf a foundation is treated as having made a taxable_expenditure under this subparagraph in a case to which this subdivision applies then unless the foundation meets the requirements of a of this subdivision the amount of the taxable_expenditure shall be the amount of the diversion for example the income diverted in the case of an endowment grant or the rental value of capital equipment for the period of time for which diverted plus the amount of any further payments to the same grantee however if the foundation complies with the requirements of a of this subdivision but not the requirements of b of this subdivision the amount of the taxable_expenditures shall be the amount of such further payments iv in cases where a grantee has previously diverted funds received from a grantor foundation and the grantor foundation determines that any part of a grant has again been used for improper purposes the foundation will not be treated as having made a taxable_expenditure solely by reason of such diversion so long as the foundation - a is taking all reasonable and appropriate steps to recover the grant funds or to insure the restoration of the diverted funds and the dedication consistent with the requirements of b and of this subdivision of other grant funds held by the grantee to the purposes being financed by the grant except that if of the diverted funds are not so restored or recovered then the foundation must take all reasonable and appropriate steps to recover all of the grant funds and in fact some or all b withholds further payments until - such funds are in fact so recovered or restored it has received the grantee's assurances that future diversions will not occur and it requires the grantee to take extraordinary precautions to prevent future diversions from occurring form 886-a rev service_department of the treasury - internal revenue page -33- schedule no ot exhibit year period ended december 20xx december 20xx december 20xx form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org if a foundation is treated as having made a taxable_expenditure under this subparagraph in a case to which this subdivision applies then unless the foundation meets the requirements of a of this subdivision the amount of the taxable_expenditure shall be the amount of the diversion plus the amount of any further payments to the same grantee however if the foundation complies with the requirements of a of this subdivision but fails to withhold further payments until the requirements of of this subdivision are met the amount of the taxable_expenditure shall be the amount of such further payments v the phrase all reasonable and appropriate steps as used in subdivisions iii and iv of this subparagraph includes legal action where appropriate but need not include legal action if such action would in all probability not result in the satisfaction of execution on a judgment grantee's failure to make reports -a failure by the grantee to make the reports required by paragraph c of this section or the making of inadequate reports shall result in the grant's being treated as a taxable_expenditure by the grantor unless the grantor i has made the grant in accordance with paragraph b of this section i has complied with the reporting requirements contained in paragraph d of this section iii makes a reasonable effort to obtain the required report and iv withholds all future payments on this grant and on any other grant to the same grantee until such report is furnished violations by the grantor -in addition to the situations described in subparagraphs and of this paragraph a grant which is subject_to the expenditure_responsibility requirements of sec_4945 will be considered a taxable_expenditure of the granting foundation if the grantor - i fails to make a pre-grant inquiry as described in paragraph b of this section ii fails to make the grant in accordance with a procedure consistent with the requirements of paragraph b or of this section or form 886-a rev service_department of the treasury - internal revenue page -34- form_8 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx iii fails to report to the internal_revenue_service as provided in paragraph d of this section f effective dates in general -this section shall apply to all grants which are subject_to the expenditure_responsibility requirements of sec_4945 and h and which are made by private_foundation s more than days after date pension_protection_act sec_1212 - increase in penalty excise_taxes relating to public_charities social welfare organizations and private_foundations ingeneral sec_4945 relating to initial taxes is amended - a in paragraph by striking percent and inserting percent and b in paragraph by striking percent and inserting percent increased limitation for managers - sec_4945 is amended a by striking dollar_figure and inserting dollar_figure and b by striking dollar_figure and inserting dollar_figure fy effective date -the amendments made by this section shall apply to taxable years beginning after the date of the enactment of this act analysis a taxpayer’s position the taxpayer does not agree with the service's position b government’s position is the foundation operated exclusively for exempt purposes under sec_1 sec_501 form 886-a mev service_department of the treasury - internal revenue page -35- form_886 a name of taxpayer _ department of the treasury - internal_revenue_service explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx the org is not operated exclusively for charitable or educational_purposes under sec_501 as it serves a private rather than public interest and its earnings indirectly inure to private individuals it fails the operational_test under sec_1_501_c_3_-1 c the org provides grants to the fdn a related and controlled private_foundation the grants are used in part to maintain the acre property the property which consists of a botanical garden and open-space is unlike the instances in revrul_70_186 as it is not extensively used by the public rather it is unadvertised and provides limited public access hundreds of visitors per year are stated to have visited the property while similar botanical gardens in the southern state region host between big_number big_number visitors per year while the public benefit is limited and incidental the president treasurer and secretary husbands retain control fdn’s property and have the right to use the property in perpetuity for personal_use the acre property is inseparable and commingled with the taft and whitman’s private property the organization flow to its founders similar to benedict ginsberg and adele w 46_tc_47 and revrul_75_286 similar to american campaign academy petitioner v commissioner the benefits received by the officers advances a substantial nonexempt purpose which is not incidental furthermore the officers maintain sole control_over both foundations and control all financial matters no internal controls exist to prevent inurement the org’s expenditures indirectly inure to the benefit of the taft and whitman families and therefore fails sec_1_501_c_3_-1 the benefits derived from the org’s property in new mexico is also commingled with president and treasurer’s for-profit business the building at address allows them to operate one for-profit hotel containing ten rooms as opposed to six rooms they possess the power to direct the management and policies over the hotel president and treasurer’s own the business the additional four units and parking spaces that comprise address augmented their for-profit investment address providing them with a substantial benefit city county records also confirm that properties are inseparable and it is impossible to distinguish any exempt use from this activity furthermore hotel-1 was a profit-making business that never held itself out as a charity before the president and treasurer acquired the properties when exempt organization's investments are dictated in part by needs of private interests one cannot say that organization was operated exclusively for public benefit see 73_tc_196 wl form 886-a rev service_department of the treasury - internal revenue page -36- schedule no or exhibit year period ended december 20xx december 20xx december 20xx form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org the use of the organization’s assets in such a manner constitutes inurement and acts of self dealing under sec_4941 d e the form_1023 did not disclose that the fdn would be the primary grant recipient nor did it disclose the issues surrounding the acre property in this case the agent recommends retroactive revocation of the determination_letter because the organization operated in a manner inconsistent with its exempt status under sec_501 exemption should be revoked effective january 20xx is the org liable for excise_tax on taxable_expenditures under sec_4945 the org is liable for excise_tax on taxable_expenditures under sec_4945 for failing to maintain expenditure_responsibility under sec_4945 with respect to the grants to the fdn a controlled non-operating private org sec_4945 - failure to maintain expenditure_responsibility operating similar to 93_tc_35 the org failed to comply with regulations sec_53_4945-5 and sec_53 b and thus failed to meet the demands of sec_4945 sec_4945 requires a grantor to take affirmative steps to see that the grant is spent solely for the purposes for which the grant was made sec_53_4945-5 of the regulations provide that as a first step prior to making a grant a private_foundation should conduct a limited inquiry concerning the potential grantee and as a second step under sec_53_4945-5 of the regulations must obtain a written commitment signed by an appropriate officer director or trustee of the grantee organization that the funds will be used for charitable scientific educational etc purposes the limited inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes and should reveal the identity prior history and experience of the grantee organization and its managers and any knowledge which the private_foundation has concerning management activities and practices of the grantee organization org did not conduct a pre grant inquiry to satisfy sec_53_4945-1 furthermore each grant was not made subject_to a written_agreement to satisfy sec_53_4945-1 those terms would require the following clauses to form 886-a mev service_department of the treasury - internal revenue page -37- form_8 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx_ - org clearly specify the purpose of each grant and ensure that the grants would be used for charitable educational scientific etc purposes repay any portion of the amount granted which is not used for the purposes of the grant submit full and complete annual reports on the matter in which the funds are spent and the progress made in accomplishing the purposes of the grant or reports from the grantee on the use of the principal and the income if any from the grant funds maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times not to use any of the funds - a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 because the org fails sec_53_4945-5 and b it fails the requirements set fourth in sec_4945 the org also failed to adhere to the requirements set forth in sec_4945 which requires the org to exert all reasonable efforts and to establish adequate procedures to obtain full and complete reports from the grantee on how the funds are spent regulation sec_53_4945-5 and contain specific provisions detailing the requirements of sec_4945 c - reports from grantees the org did not provide annual reports detailing form 886-a rev service_department of the treasury - internal revenue page -38- form_8 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx december 20xx - the use of funds or income - whether the grantee complied with the grant terms - any progress made by grantee achieving charitable purposes finally sec_4945 requires the grantor to make full and detailed reports with respect to its expenditures to the secretary sec_53_4945-5 of the regulations explains in detail what the report should contain d - reporting to internal_revenue_service by grantor the org did not provide the required information on its forms 990-pf set forth in sec_53_4945-1 the org failed to meet the demands of sec_4945 where a grantor fails to satisfy any or all of the expenditure_responsibility requirements of sec_4945 the sec_4945 excise_tax is mandatory regardless of the harm or lack thereof resulting from the failure the following expenditures are taxable_expenditures expenditure_responsibility grant to foundation a non-operating org excise_tax year 20xx 20xx k k no grant terms existed 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure - amountinvolved a tax dollar_figure dollar_figure dollar_figure form 886-a rev service_department of the treasury - internal revenue page -39- form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx org 20xx total correction dollar_figure dollar_figure dollar_figure sec_53_4945-1 in general -except as provided in paragraph d or of this section correction of a taxable_expenditure shall be accomplished by recovering part or all of the expenditure to the extent recovery is possible and where full recovery cannot be accomplished by any additional corrective action which the commissioner may prescribe sec_53_4945-1 - correction for inadequate reporting -if the expenditure is taxable only because of a failure to obtain a full and complete report as required by sec_4945 or because of a failure to make a full and detailed report as required by sec_4945 correction may be accomplished by obtaining or making the report in question in addition if the expenditure is taxable only because of a failure to obtain a full and complete report as required by sec_4945 and an investigation indicates that no grant funds have been diverted to any use not in furtherance of a purpose specified in the grant correction may be accomplished by exerting all reasonable efforts to obtain the report in question and reporting the failure to the internal_revenue_service even though the report is not finally obtained correction amounts under sec_4945 year _ amount_involved b tax 20xx 20xx 20xx total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure is the org liable for excise_tax on failure to distribute income under sec_3 sec_4942 form 886-a cev service_department of the treasury - internal revenue page -40- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx sec_4942 imposes a percent excise_tax on the undistributed_income of a private org for any taxable_year which has not been distributed before the first day of the succeeding taxable_year sec_4942 provides that qualifying distributions do not include grants to controlled orgs or grants to non operating orgs unless those organizations re-distribute the entire amount out of corpus the org would also be required to obtain adequate_records or other_sufficient_evidence from the fdn showing that the qualifying_distribution s has been made out of corpus grants to the fdn are not qualifying distributions form_990 tax_year part x minimum_investment_return fair_market_value of assets 20xx 20xx 20xx average monthly fair_market_value of securities average of monthly cash balances fair_market_value of all other assets total dollar_figure dollar_figure dollar_figure reduction claimed for blockage or other factors reported on line sec_1a and ic acquisition_indebtedness applicable to line assets h n line from line enter here and on part v line cash deemed held for charitable activities enter of line net value of non charitable-use assets subtract subtract line from line 1d minimum_investment_return enter of line distributable_amount before adjustments minimum_investment_return from part x line add line sec_2a and sec_2b income_tax for this does not include the tax from part vi tax on investment_income for from part vi line subtract line 2c from line dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-arev service_department of the treasury - internal revenue page -41- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20x x a b trusts recoveries of amounts treated as qualifying distributions income distributions from sec_4947 c add line sec_4a and sec_4b deduction from distributable_amount distributable_amount as adjusted subtract line from line part xil amounts paid including administrative add line sec_3 and 4c expenses to accomplish charitable etc purposes expenses contributions gifts etc b program-related investments amounts paid to acquire assets used or held for use directly in carrying out charitable etc purposes amounts set_aside for specific charitable projects that satisfy the b cash distribution test qualifying distributions a suitability test prior irs approval required organizations that qualify under sec_4940 for the reduced_rate of tax on net_investment_income enter of part line 27b adjusted qualifying distributions subtract line from line part xill prior year prior year prior year prior year prior year distributable_amount undistributed_income in prior years for all other prior years excess_distribution carryover a enter amount for last year d o q j total w o o o o o form 886-a ceev service_department of the treasury - internal revenue page -42- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx a a b election req b 4b from line 2b a applied to last year qualifying distributions applied to undistributed_income of prior years a corpus add line sec_3f sec_4c and sec_4e subtract line prior years’ undistributed_income subtract line treated as distributions out of corpus election enter the amount of prior years’ undistributed_income for which a notice_of_deficiency has been issued or on which the sec_4942 tax has excess distributions carryover applied to current_year subtract line 4b from line net totals as follows c req applied to current_year distributable_amount e remaining amount distributed out of corpus excess from prior year excess from prior year excess from prior year excess from prior year excess distributions carryover from prior year not applied on line or line excess_distribution carryover to 20xx subtract line and from line 6a analysis of line amounts treated as distributions out of corpus to satisfy requirements imposed by sec_170 or sec_4942 c been previously assessed d subtract line 6c from line 6b taxable_amount undistributed_income for subtract line sec_4d and sec_5 from line this amount must be distributed in undistributed_income in prior year subtract line e 4a from line 2a taxable_amount f the subsequent year excess from current_year o l o o l o s l o s o j o d o q j a o j year amount_involved code section total form 886-a rev service_department of the treasury - internal revenue page -43- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx 20xx dollar_figure a dollar_figure correction under b in any case in which an initial tax is imposed under subsection a on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income remains undistributed at the close of the taxable_period there is hereby imposed a tax equal to percent of the amount remaining undistributed at such time year 20xx amount_involved code section dollar_figure b total dollar_figure is the org liable for excise_tax on excess_business_holdings under sec_4 sec_4943 in 20xx and 20xx the for-profit hotel was an unrelated business_enterprise described under regulations sec_53_4943-10 this activity was not a functionally- related business as defined in sec_4942 the ownership was comprised of org and president and treasurer the permitted holdings of any private_foundation are generally which includes profits interest described under c a the term excess_business_holdings means with respect to the holdings of any private org in any business_enterprise the amount of stock or other interest in the enterprise which the org would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings c the org’s holding in hotel-2 constitute excess_business_holdings the org’s permitted holdings are determined by subtracting the disqualified persons percentage from form 886-a rev service_department of the treasury - internal revenue page -44- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no ot exhibit year period ended december 20xx december 20xx december 20xx in this instance the valuation of the interest in the business shall be determined by the property’s donated value year amount_involved code section 20xx 20xx dollar_figure dollar_figure a a total dollar_figure dollar_figure correction under sec_53_4943-2 - if at the close of the taxable_period as defined in sec_4943 and sec_53_4943-9 the foundation still has excess_business_holdings in such enterprise there is imposed a tax under sec_4943 equal to percent of the value of such excess holdings as of the last day of the taxable_period sec_53_4943-9 correction -for purposes of sec_4943 correction shall be considered as made when no interest in the enterprise held by the foundation is classified as an excess business holding under sec_4943 if correction is not made by the close of the taxable_period then the org will be liable for the additional tax under b amount_involved code section dollar_figure conclusion b total dollar_figure the org is not operated exclusively for charitable purposes under sec_501 revocation of tax exempt status is proposed effective january 20xx the org should be treated as a taxable private_foundation that is no longer exempt under sec_501 and sec_501 though it may operate as a taxable entity it will continue to be treated as a private_foundation until that status is terminated under sec_507 a taxable private_foundations is liable for filing the form_990-pf for chapter b excise_tax and the related taxable return form_1120 or subtitle a income_tax that applies form 886-a rev service_department of the treasury - internal revenue page -45- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx the org is liable for excise_tax for failing to maintain expenditure_responsibility under sec_4945 the org liable for excise_tax for having undistributed_income under sec_4942 the org liable for excise_tax on excess_business_holdings under sec_4943 form 886-arev service_department of the treasury - internal revenue page -46-
